Ekskine, 1). J.,
(charging junj.) This note is indorsed to the plaintiff by the cashier of the Macon Bank & Trust Company. It is the usual course that the cashier of a bank has power to indorse negotiable instruments belonging to the bank. The presumption is that he has the right and authority to make such indorsements, in the absence of any evidence that the regulations of the bank have limited c _• abrogated this authority.
The evidence is that the cashier delivered to Mr. Roberts, the president of the bank, and that Roberts gave him therefor his check on the Exchange Bank for $3,000, about 50 per cent, of the face of the note, and that this check still remains in the possession of the Macon Bank & Trust Company. This check has not yet been paid, but the liability of Roberts is the same, and if he gave the check Iona fide for the note it was a payment therefor.
The note is presented to you by counsel for the plaintiff. This makes out for the plaintiff a prima facie ease. There is no evidence showing that the plaintiff ever had the actual possession of the note. This was not necessary, if it was indorsed to her bona fide, and she was aware of it, as a collateral security for a pre-existing debt of Roberts to her. If thus indorsed to her, she obtained as good a title as if she had purchased it.
No party can obtain the right to sue in the United States courts by a device, or colorable transfer. If the plaintiff has no title to the note, we will find for defendant on this issue. You will inquire whether the prima facie case of the plaintiff has been overcome by any evidence that the transfer to her was not bona fide. If it was bona fide, she has the right' to sue, although Roberts indorsed it to her for the purpose of giving the court jurisdiction by enabling her to maintain the suit.
Verdict for the plaintiff.